In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00039-CR

EX PARTE JASON LEE VAN DYKE                §   On Appeal from

                                           §   County Criminal Court No. 5

                                           §   of Denton County (CR-2018-07544-E-WHC-1)

                                           §   October 15, 2020

                                           §    Per Curiam Memorandum Opinion

                                           §   (nfp)

                                    JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the trial court’s order is

affirmed.

       It is further ordered that Appellant Jason Lee Van Dyke must pay all costs of

this appeal.
SECOND DISTRICT COURT OF APPEALS

PER CURIAM